Citation Nr: 0936183	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-15 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1969 to 
August 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to a rating 
in excess of 50 percent for PTSD.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2009; a transcript of that hearing 
is of record.  At the time of the hearing, the Veteran 
submitted additional evidence for consideration in connection 
with the claim on appeal, with a waiver of RO jurisdiction of 
such evidence.  The Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  PTSD is manifested by occupation and social impairment 
with reduced reliability and productivity due to symptoms 
such as occasional panic attacks, depressed mood, anxiety, 
disturbances of motivation, and difficulty in maintaining 
effective work relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claim 
in April 2006.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in May 2006. 
 This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in November 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was also provided in the May 2006 
letter.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with a VA medical 
examination in May 2006 to assess the current nature of his 
claimed PTSD.  The Board finds the case is adequately 
developed for appellate review.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran is currently assigned a 50 percent 
disability rating for PTSD under Diagnostic Code 9411.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  


Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

In a May 2006 VA PTSD examination report, the Veteran stated 
he had been married for 18 years, had two children, and had a 
good relationship with his family.  He reported that he was a 
loner, with no close friends, no social life, and that it has 
worsened since his law related event.  He stated that he goes 
to church and fishes but otherwise has no hobbies.  He denied 
a history of suicide attempts, violence, and assaultiveness.  
The Veteran stated he was depressed, anxious, and angry with 
social isolation and sleep problems, worse over the past 
year.  Upon psychological examination the examiner noted that 
the Veteran was clean, casually dressed, cooperative, 
friendly, and oriented with unremarkable psychomotor activity 
and speech, normal affect, anxious and depressed mood, 
unremarkable thought process, no delusions or hallucinations, 
fair judgment, average intelligence, fair insight, sleep 
impairment, no inappropriate behavior, no 
obsessive/ritualistic behavior, occasional panic attacks, 
occasional thoughts of homicide and suicide, good impulse 
control, no episodes of violence, ability to maintain minimum 
personal hygiene, avoidance of people, and good memory.  

The Veteran stated he had persistent re-experiencing of the 
traumatic event by recurrent and intrusive distressing 
recollections, images, thoughts, perceptions, dreams, feels 
as if the traumatic event were recurring, psychological 
distress and physiological reactivity at exposure to internal 
or external cues.  The examiner also reported the Veteran's 
efforts to avoid thoughts, feelings, or conversations 
associated with the trauma, activities, places, or people 
that arouse recollections of the trauma, inability to recall 
an important aspect of the trauma, markedly diminished 
interest or participation in significant activities, feelings 
of detachment or estrangement from others, restricted range 
of effect, sense of foreshortened future.  The Veteran 
related difficulty falling and/or staying asleep, 
irritability and outbursts of anger, difficulty concentrating 
hypervigilance, and exaggerated startle response.  The 
examiner noted daily, moderately severe symptoms since 
Vietnam with no remissions.  The Veteran indicated that he 
works for the county as a supervisor of a road crew for the 
past 33 years, and had lost about 30 days of work during the 
last 12 months due to fatigue and depression.  The examiner 
noted decreased concentration, increased absenteeism, and 
poor social interaction.  The physician diagnosed PTSD and 
assigned a GAF score of 40, and noted changes in performance 
in employment, family role function, social/interpersonal 
relationships, and recreation/leisure pursuits since the last 
examination.  The physician opined that the PTSD symptoms 
were directly linked to life changes, especially at work 
because of anger, depression, and social isolation.  The 
physician also reported deficiencies in judgment, thinking, 
family relations, work, mood, and reduced reliability and 
productivity due to PTSD symptoms. 

In a July 2006 VA mental health assessment note, the Veteran 
complained of exacerbation of PTSD symptoms recently.  He 
denied any inpatient or outpatient care, suicide or homicide 
attempts, or medication trials.  He stated that he lived with 
his wife and two sons, had an "ok" marriage, worked as a 
road superintendent, did woodworking with his leisure time, 
that his sexual relations were "not like it used to be," 
and that he was Catholic.  Upon mental status examination, 
the Veteran was casually dressed with no psychomotor 
agitation, retardation, anxious mood and affect with no 
suicidal ideation or homicidal ideation, although he admitted 
having had suicidal fantasies.  He had linear thought 
processes, war perseverations, some visuals flashbacks, but 
no thought disorder.  It was noted his judgment and insight 
were fair, and he had a grossly intact Folstein mini-mental 
state exam.  The examiner diagnosed PTSD and assigned a GAF 
score of 48. 

In an August 2006 VA psychiatry note, the Veteran reported 
his main issue was sometimes not getting much sleep, that he 
was bothered by the television news and all the war reports 
to the point he does not watch the news, and bothered by 
shows on television that show killings.  He also stated his 
sleep was variable, with some nocturnal awakenings, some 
early morning awakening, and nightmares about once a month, 
good appetite, and stable weight.  Upon mental examination 
the Veteran was oriented, appropriately dressed with 
appropriate hygiene and behavior, euthymic mood, linear 
thought processes, and unremarkable thought content and 
speech.  He diagnosed PTSD and assigned a GAF score of 55. 

In a December 2006 VA psychiatry note, the Veteran stated 
things were going fairly well and that little had changed in 
his life.  He stated that he liked to watch sports on the 
television, felt that working helps him cope because it 
occupies his mind.  He also reported that sleep was good when 
on medication, that he falls asleep watching television, and 
appetite was good.  Upon examination he was oriented and had 
appropriate dress, hygiene, and behavior, euthymic mood, 
linear thought process, and unremarkable thought content and 
speech.  He diagnosed PTSD and assigned a GAF score of 55. 

In a March 2007 VA telephone contact note, the Veteran stated 
that he plays guitar, although he does not feel he excels, 
and that he was interested in "jamming" with musicians in 
the area as he finds music therapeutic. 

In a March 2007 psychiatry note, the Veteran described 
frustrations over the past year which led to an exacerbation 
of his PTSD and an altercation with the law.  The Veteran 
stated he was mandated by the court for anger management.  
Upon mental status examination the Veteran was noted to be in 
work dress with adequate hygiene, speech with normal rate and 
rhythm, depressed mood, restricted affect, linear and goal 
directed thought processes, appropriate thought content and 
no current suicidal or homicidal ideation.  The psychologist 
diagnosed PTSD. 

In an April 2007 VA social work assessment note, the Veteran 
reported an incident that was caused by the firing of his 
wife from her job at school, and resulted in him threatening 
the superintendant of schools, though it was not a physical 
encounter.  He also reported much difficulty at work with his 
workers as he has a supervisory position, as well as having 
to deal with other people in the county.  He stated he does 
much paperwork including the formulation of budget for county 
road maintenance and that this was exacerbating his PTSD.  
The Veteran also stated that he wife was moving away for a 
new job due to financial concerns, which he understood, and 
he worries about his current employment because he does not 
know how much more he can tolerate.  

In May, June, and August 2007 psychiatry notes, the examiner 
noted that upon mental status examination, the Veteran was in 
work dress with adequate hygiene, speech with normal rate and 
rhythm, depressed and anxious mood, restricted affect, linear 
and goal directed though processes, appropriate thought 
content and no current suicidal or homicidal ideation.  The 
psychologist diagnosed PTSD.  Also in the August 2007 note 
the Veteran had a congruent, less restricted affect.  

In an August 2007 VA psychology note, the Veteran stated he 
was working with the County Road Department in a supervisory 
capacity but felt he was no longer effective as an employee 
of the county because when his PTSD is getting to him he 
"just closes the office and goes home."  He also reported 
that he did not feel good about this, but that when it 
happens he needs to get away from everything.  He indicated 
that he is living alone as a result of an incident with the 
local superintendent of school who terminated his wife from 
employment.  The social worker noted that his PTSD was 
exacerbated by the incident and, though at one point he 
responded positively in the PTSD support group with regard to 
anger management, as of late, he was struggling with anger.  
The examiner also noted that he opts to keep away from 
socialization lest he lose control and hurt himself along 
with others.  He reported he was very frustrated with being 
separated from his spouse due to the incident, denied any 
suicidal or homicidal ideation, and is making efforts to 
generally feel safe and secure.  

In subsequent August 2007 VA social work notes, the Veteran 
complained that he has continued to struggle with his work 
and he has found group helpful in dealing with his stressors; 
however, his work environment does not seem conducive for him 
to ably manage his duties.  He also expressed the frustration 
he is experiencing being apart form his spouse due to the 
community incident of the past.  The Veteran was assigned a 
GAF score of 48. 

In a December 2007 VA social work note, the Veteran 
complained of struggling more with work as he is sleep 
deprived, gets irritable, and gets impatient at work.  

In a December 2007 VA psychology note, the Veteran complained 
of irritability at work.  Upon mental status examination, the 
Veteran was in work dress with adequate hygiene, normal rate 
and rhythm speech, dysthymic mood, congruent affect, linear 
and goal directed though processes, appropriate thought 
content and no current suicidal or homicidal ideation.  The 
psychologist diagnosed PTSD.

In a May 2008 VA psychology note, the Veteran described 
continuing difficulties at work by leaving early, some 
increase in alcohol use, and increased social isolation.  He 
also discussed contributory factors, most significantly, 
distance from his wife and son.  Upon mental status 
examination, the Veteran was in work dress with adequate 
hygiene, normal rate and rhythm speech, depressed mood, 
congruent affect, linear and goal directed though processes, 
appropriate thought content and no current suicidal or 
homicidal ideation.  The psychologist diagnosed PTSD.

In a subsequent May 2008 VA social work note, the Veteran was 
noted to seem depressed with his current separation from his 
wife due to the community incident he had with the 
superintendent who fired his wife.  He stated he has been 
thinking about this situation constantly and that it bothers 
him.  He also claimed that it has affected his concentration 
and motivational levels at work and that he has had increased 
absences. 

In a subsequent May 2008 VA psychology note, the Veteran 
reported he was feeling depressed living alone while his wife 
and two sons live where his wife has found a job.  He stated 
he was having trouble working but denied that his job was in 
danger.  He also noted that sleep was variable, with some 
nighttime awakening, good appetite, and that he continues to 
work full time and watch sports on TV.  Upon mental status 
examination, the Veteran was appropriately dressed, with 
appropriate hygiene, behavior, depressed mood, linear though 
processes, unremarkable thought content and unremarkable 
speech.  The examiner diagnosed PTSD and assigned a GAF score 
of 50. 

In a May 2009 VA psychology note, the Veteran complained of 
several acute stressors which were contributing to increased 
problems with PTSD exacerbations generally and intrusive 
symptoms in particular.  He specified stressors including 
work difficulties and his wife's cancer diagnosis last week.  
Upon mental status examination the Veteran was dressed for 
work, with adequate hygiene, behavior appropriate and very 
engaged, speech with normal rhythm and rate, 
frustrated/discouraged mood, congruent affect, linear and 
goal directed though process, appropriate thought content and 
no current suicidal or homicidal ideation.  The examiner 
diagnosed PTSD and assigned a GAF score of 43. 

In a statement dated in June 2009, the Veteran's wife noted 
that her husband was always distant and very cold most of the 
time, and that their relationship has no affection.  She 
stated he preferred to be alone and really has played no role 
in the upbringing of his two sons.  She also noted that he 
has only been to her home four times in two years as he has a 
phobia about coming up the Mora Mountain, because he says the 
terrain is much the same as it was in Vietnam.  She also 
claimed that he does not take care of himself, clean himself 
up, or even care enough about anything to even see to good 
personal hygiene.  She reported that his sons are afraid of 
him when he talks about the war and how he killed people, 
that he has no life skills, and that she pays all of his 
bills.  

In June 2009, the Veteran's employer submitted a statement 
noting some changes in the personality of the Veteran.  He 
stated he noted that the Veteran had a lack of communication 
with his workers and the commissioner, and that he had a 
heavy work load.  He stated he was not sure what was causing 
the Veteran's stress.  He stated that he did not get the work 
information to his workers, and that his dress appearance 
when he came to the Commissioner meeting was different then 
it had been in the past, at times with his cap turned 
backward and his shirt looking sloppy.  He also noted that 
the Veteran used to take pride in his appearance and that he 
had been in several times for closed session meetings on this 
issue.  It was noted that after the meeting there would be 
improvement, but then the Veteran would revert to old 
behavior.  He also indicated that the Veteran forgot some of 
the phone conversation he had had with him about certain 
issues when asked about them on subsequent visits.  He also 
reported that the Veteran was a very good employee and had a 
few problems that he believed could be addressed and 
corrected.  

In a June 2009 statement from the Veteran's co-worker, he 
claimed that for the last several years he had noticed a big 
change in the Veteran' work performance and attitude as well 
as his behavior towards him and the other co-workers.  He 
indicated that his attendance at work had dropped as he would 
sometimes leave from work three to four hours before quitting 
time, not letting anyone know where he was going or when he 
would be back.  He also described incidents when the Veteran 
would get upset talking about his events during Vietnam, and 
would leave or change the subject when other co-workers began 
discussing war. 

In his June 2009 hearing, the Veteran testified that there 
were times when he considered suicide, that he had problems 
sleeping at night, that he locked his doors constantly, often 
stayed up at night, and got occasional panic attacks.  He 
worked for the county as a supervisor, skipped a lot of work, 
had disagreements with his crew, and liked being by himself.  
He had a lot of anger, and that group therapy for PTSD was 
helping.  He reported that his wife moved so that she could 
work as they were supporting a child in college, that he had 
been married more than 20 years, that if he or his wife could 
find a different job, he would move.  However, the Veteran's 
representative indicated that the Veteran's children 
considered him numb and uncaring.  He reported that he grew 
up in an isolated area and he continued to live there.  He 
indicated that he had a brother who visited occasionally and 
that he went shopping for his own groceries, bought his own 
clothes, sometimes attended church, and maintained personal 
hygiene by showering, brushing his teeth, doing laundry, 
cooking, and everything around the house.  

Analysis

Based on the evidence of record, the Board finds that the 
Veteran's service-connected PTSD has been manifested by no 
more than an occupational and social impairment with reduced 
reliability and productivity.  The evidence demonstrates PTSD 
symptoms including anxiety, depressed mood, occasional panic 
attacks, and difficulty maintaining effective work and social 
relationships.  Although during the appeal the Veteran had 
complaints of suicidal ideation and the Veteran's employer 
reported some times of neglectful appearance, both of which 
are indicative of a rating in excess of 50 percent, the Board 
notes that the Veteran did not exhibit any other traits of a 
higher evaluation.  In fact, the Veteran is married (although 
living apart from his wife for financial reasons), continues 
to hold a full-time job, has some social contact with his 
brother, occasionally attends church, and his mental status 
examination found adequate hygiene, linear thought processes, 
unremarkable thought content, and fair insight and judgment.  
Furthermore, the Veteran has consistently cared for himself 
by cleaning himself, grocery shopping, and cooking while his 
wife his away due to financial concerns.  

The Board recognizes that the May 2006 VA examiner stated 
that the Veteran had deficiencies in judgment, thinking, 
family relations, work, and mood.  However, the Board finds 
the probative weight of this opinion diminished as it is 
inconsistent with the examiners actual findings of full-time 
employment, a 20 year marriage, fair judgment, and 
unremarkable thought processes.  

There is no probative evidence of PTSD symptoms such as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships warranting an assignment of 70 
percent rating.  Nor is there probative evidence of symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warranting a total disability rating.  

The lowest GAF score of record, 40, was listed in a May 2006 
VA psychology note.  The Board finds that that this GAF score 
is consistent with the reported symptomatology-to include 
few friends and difficulty in maintaining work relationships 
-and, thus, is also consistent with no greater impairment 
than that contemplated by the 50 percent rating assigned.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating.

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating under the 
applicable rating criteria.  Therefore, the Board finds a 
rating in excess of 50 percent is not warranted.  As the 
criteria for the next higher, 70 percent, rating for PTSD 
have not been met, it logically follows that criteria for an 
even higher rating (100 percent) likewise have not been met.  

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling. 
 However, as noted above, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Board recognizes that the Veteran has reported 
about 30 days of missed work in the last 12 months; however, 
there is still no evidence of a "marked" interference with 
employment.  The Veteran's own employer noted in his June 
2009 statement that he was a very good employee.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


